                              b?                         2? P
                    7>        rrj
                                             5s          U        la
              I     3D                             r>
              £          3~                        o
              Ck.                            Z                    h?
                    £         "rs            Ck.   cr             M
                         o<                        X3
                    Uv                                            U
              5^                                         &
              IQ              50
                              X                    O
              O                                    c
                                                         G
                                             $           5f       fs
                    I                         to   IT»            -\
                                                                  f\
                    t)
                         3^                                       O
                         m
                    t                                             c
                         0                  :h     ^              53
                    -§
                    o                              fS
                    u    1
                    nt   50                              J
                    IS
                                      m

                                                         i
                                             O
                                                                                                          10834




                                    -G
                                     90     J
                                            ]-^
                                     g
                                     z.
                                            :cr-          P33
                                                          >rn
                                    U3     °2                 O
                                                          03 m,
                                                   ~f
        5*3                                m             9^
                                                         Om
                                           ■ rr          SO
        P*                          J
                                     3>


II--    I                           I 59
        P:
8 a^                                II
?
    ?
    2
                                                                       Case 3:14-cv-00852-REP-AWA-BMK Document 332-1 Filed 12/17/18 Page 1 of 1 PageID#
